Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-9, 11, 13, 14, 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Childress (US 20190075171).
Regarding claim 1, Childress teaches, a multi-device recording synchronization (Paragraph 3, 93-94) method, comprising the following steps: 
step 1: respectively establishing, by a master, connections with an external network and a slave through a network interface, at least one slave being connected (Fig. 1, el. 102, 120, 122, 124); 
step 2: establishing, by the master, a file sharing service with the slave, and allowing the slave to read a recording data file and a marking data file of the master (Paragraph 103, 105, 107, 38-40); and 

Regarding claim 2, Childress teaches, wherein a remote procedure call manner is used for communication between the master and the slave (Paragraph 81; video conference).
Regarding claim 4, Childress teaches, wherein the sending an operation request by the slave to the master in step 3 comprises starting recording, stopping recording, performing marking, and obtaining a mark (Paragraph 38, 93).
Regarding claim 8, see claim 1 rejection.
Regarding claim 9, Childress teaches, a camera, a display, and an audio play device, wherein the camera, the display, and the audio play device are all connected to a master, the camera being configured to capture video information in a conference and send the video information to the master, the display being configured to play the video information sent by the camera to the master, and the audio play device being configured to play audio information in the conference (see Fig. 4).
Regarding claim 11, Childress teaches, wherein a remote procedure call manner is used for communication between the master and the slave (see Fig. 1A; request, Asynchronous communication session).
Regarding claim 13, Childress teaches, wherein the sending an operation request by the slave to the master in step 3 comprises starting recording, stopping recording, performing marking, and obtaining a mark (see claim 4 rejection).

Regarding claim 16, Childress teaches, wherein the sending an operation request by the slave to the master in step 3 comprises starting recording, stopping recording, performing marking, and obtaining a mark (see claim 4 rejection).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Childress (US 20190075171) in view of Chen (US 20080184059).
Regarding claim 3, Childress teaches, the claimed method.
Childress does not teach wherein after the master is started and is connected to the slave in step 1, the slave sends a heartbeat packet to the master at a specified time interval to confirm that the slave is alive.
Chen teaches sends a heartbeat packet to the master at a specified time interval to confirm that the slave is alive (Paragraph 4-5).

Regarding claim 12, Childress teaches, wherein after the master is started and is connected to the slave in step 1, the slave sends a heartbeat packet to the master at a specified time interval to confirm that the slave is alive (see claim 3 rejection).
Regarding claim 15, Childress teaches, wherein after the master is started and is connected to the slave in step 1, the slave sends a heartbeat packet to the master at a specified time interval to confirm that the slave is alive (see claim 3 rejection).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Childress (US 20190075171) in view of Dhanjal (US 20170271917).
Regarding claim 5, Childress teaches, the claimed method.
Childress does not explicitly teach the master broadcasts a recording state or an idle state to the slave after receiving the instruction, and all slaves enter a corresponding recording or idle state synchronously after the master broadcasts the state.
	Dahanja discloses master device and slave devices, wherein all the slave devices enter a corresponding state synchronously after the master broadcasts the state (Paragraph 16).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Childress with Dahanja in order to improve the system and achieve synchronization between the devices. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Childress (US 20190075171) in view of Dhanjal (US 20170271917) in view of Wang (US 20180295011).


Regarding claim 6, Childress in view of Dhanjal teaches, the claimed method.
Childress in view of Dhanjal does not explicitly teach wherein when the master is in the idle state, any slave is capable of sending an instruction to the master to request to start recording or to obtain a mark.
Wang teaches a request to change mode is issued from the slave device to the master device (claims 7, 10 and Paragraph 10).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Childress in view of Dahanja with Wang in order to improve the system and allow the slave devices to start/stop recording based on requirements.
Regarding claim 7, Childress in view of Dhanjal teaches, the claimed method.
Childress in view of Dhanjal does not explicitly teach wherein when the master is in the recording state, any slave is capable of sending an instruction to the master to request to stop recording or to perform recording marking.
Wang teaches a request to change mode is issued from the slave device to the master device (claims 7, 10 and Paragraph 10).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Childress in view of Dahanja with Wang in order to improve the system and allow the slave devices to start/stop recording based on requirements.
10 is rejected under 35 U.S.C. 103 as being unpatentable over Childress (US 20190075171) in view of Hatae (US 20160150190).
Regarding claim 10, Childress teaches, the claimed method.
Childress does not explicitly teach wherein the camera, the display, and the audio play device are connected to the master through a wireless connection.
Hatae teaches plurality of devices connected through wireless connection to a master device (Paragraph 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Childress with Hatae in order to provide quick and cheap connection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652